Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 1 of 16 Page ID #:301



                                                                 July 5, 2019
    1   LAKESHORE LAW CENTER
    2
        Jeffrey Wilens, Esq. (State Bar No. 120371)
        18340 Yorba Linda Blvd., Suite 107-610
    3   Yorba Linda, CA 92886
    4   714-854-7205
        714-854-7206 (fax)
    5   jeff@lakeshorelaw.org
    6
        THE SPENCER LAW FIRM
    7   Jeffrey P. Spencer, Esq. (State Bar No. 182440)
    8   2 Venture, Suite 220
        Irvine, CA 92618
    9   949-240-8595
   10   949-377-3272 (fax)
        jps@spencerlaw.net
   11
   12   Attorneys for Plaintiff
   13                   UNITED STATES DISTRICT COURT,
   14    CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   15   MICHELL T. FRANKLIN,      ) Case No. 8:18-cv-02085-JLS-DFMx
   16   KARA SAMPSON,             )
        CYBELE A. MUNSON,         )
   17
        on behalf of themselves and all
                                  ) Complaint filed July 11, 2018
   18   persons similarly situated,
                                  ) Trial Date:
                                  ) Pre-Trial Date:
   19
                 Plaintiff,       ) Discovery Cutoff:
   20                             ) Class Action
                 v.               )
   21
                                  ) SECOND AMENDED COMPLAINT
   22   MIDWEST RECOVERY          ) 1. Violation of California Consumer
        SYSTEMS, LLC., COOPER     ) Credit Reporting Agencies Act (Civil
   23
        FINANCIAL, LLC PREVIOUSLY ) Code § 1785 et. seq.)
   24   SUED AS DOE NO. 1,        ) 2. Violation of California Unfair
        MARK GRAY PREVIOUSLY      ) Competition Law (Business and
   25
        SUED AS DOE NO. 2,        ) Professions Code § 17200)
   26   NATIONAL CREDIT           )
   27
        ADJUSTERS, LLC PREVIOUSLY )
        SUED AS DOE NO. 3,        )
   28
                                           1
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 2 of 16 Page ID #:302




    1   DEBT MANAGEMENT, LLC               )
    2
        PREVIOUSLY SUED AS DOE             )
        NO. 4, AND DOES 5 THROUGH          )
    3   100 INCLUSIVE,                     )
    4                                      )
                                           ) Department 10-A
    5               Defendants.            ) Hon. Josephine L. Staton
    6
        Plaintiffs allege as follows:
    7
                                          PARTIES
    8
    9   1. Plaintiffs MICHELL T. FRANKLIN, KARA SAMPSON (formerly known
   10
           as Kara Christensen), and CYBELE A. MUNSON, individuals, bring this
   11
           action on behalf of themselves, and on behalf of a class of similarly
   12
   13      situated persons pursuant to Code of Civil Procedure § 382. Plaintiffs are
   14
           residents of the State of California and competent adults.
   15
        2. Plaintiffs are informed and believe and thereupon allege that Defendant
   16
   17      MIDWEST RECOVERY SYSTEMS, LLC (“Midwest”) is now, and at all
   18
           times mentioned in this Complaint was, a limited liability company based
   19
   20
           in St. Charles, Missouri. Defendant has not designated a principal place

   21      of business in the State of California.
   22
        3. Plaintiffs are informed and believe, and thereupon allege, that Defendant
   23
   24      COOPER FINANCIAL, LLC (“Cooper”) is now, and at all times mentioned

   25      in this Complaint was, a limited liability company that is a citizen of the
   26
           State of Florida. It was previously sued and named as Doe Defendant no.
   27
   28      1.
                                              2
                                   SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 3 of 16 Page ID #:303




    1   4. Plaintiffs are informed and believe, and thereupon allege, that Defendant
    2
          MARK GRAY (“Gray”) is now, and at all times mentioned in this
    3
    4     Complaint was, a natural person and citizen of the State of Florida. He

    5     was previously sued and named as Doe Defendant no. 2.
    6
        5. Plaintiffs are informed and believe, and thereupon allege, that Defendant
    7
    8     NATIONAL CREDIT ADJUSTERS, LLC (“NCA”) is now, and at all times
    9     mentioned in this Complaint was, a limited liability company that is a
   10
          citizen of the State of Kansas. It was previously sued as Doe Defendant
   11
   12     no. 3.
   13   6. Plaintiffs are informed and believe, and thereupon allege, that Defendant
   14
          DEBT MANAGEMENT, LLC (“Debt Management”) is now, and at all
   15
   16     times mentioned in this Complaint was, a limited liability company that
   17
          is a citizen of the State of Florida. It was previously sued as Doe Defendant
   18
          no. 4.
   19
   20   7. Plaintiffs do not know the true names or capacities of the Defendants sued
   21
          herein as DOES 5 through 100 inclusive, and therefore sue these
   22
          Defendants by such fictitious names. Plaintiffs will amend this complaint
   23
   24     to allege their true names and capacities when ascertained. Plaintiffs are
   25
          informed and believe, and thereon allege, that each of these fictitiously
   26
   27
          named Defendants is responsible in some manner for the occurrences

   28
                                            3
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 4 of 16 Page ID #:304




    1     herein alleged, and that Plaintiffs’ damages as herein alleged were
    2
          proximately caused by those defendants. Each reference in this complaint
    3
    4     to “Defendant” or “Defendants” or to a specifically named defendant

    5     refers also to all defendants sued under fictitious names.
    6
        8. Plaintiffs are informed and believe, and thereon allege, that at all times
    7
    8     herein mentioned each of the Defendants, including all Defendants sued
    9     under fictitious names, and each of the persons who are not parties to this
   10
          action but are identified by name or otherwise throughout this complaint,
   11
   12     was the alter ego of each of the remaining defendants, was the successor
   13     in interest or predecessor in interest, and was the agent and employee of
   14
          each of the remaining defendants and in doing the things herein alleged
   15
   16     was acting within the course and scope of this agency and employment.
   17
                                 CLASS ALLEGATIONS
   18
        9. Plaintiffs are members of the Main Class of persons, the members of
   19
   20     which are similarly situated to each other member of that class. The Main
   21
          Class is defined as follows:
   22
                   All California residents whose SUBJECT LOAN
   23
                   DEBT INFORMATION was furnished by Defendant
   24              Midwest to consumer reporting agencies during the
                   past two years from filing of the original complaint.
   25
                   For purposes of this definition, “SUBJECT LOAN
   26              DEBT INFORMATION” means information that a
   27
                   debt was allegedly owed to any of the following
                   original creditors: VIP PDL Services, LLC, a/k/a VIP
   28
                                            4
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 5 of 16 Page ID #:305




    1              Loan Shop; SCS Processing, LLC, a/k/a Everest Cash
    2
                   Advance; Action PDL Services, LLC, a/k/a Action
                   Payday; BD PDL Services, LLC, a/k/a Bottom Dollar
    3              Payday, Integrity PDL Services, LLC, a/k/a Integrity
    4              Payday Loans, a/k/a IPL Today; My Quick Funds
                   d/b/a Sierra Financial, LLC; Fast EFunds a/k/a
    5              FastEfunds.com.
    6
        10.   Plaintiffs Sampson and Munson are members of the Restitution
    7
    8     Subclass of persons, the members of which are similarly situated to each
    9     other member of that subclass. The subclass is defined as follows:
   10
                   All members of the Main Class who paid money to
   11              Defendant Midwest after Midwest furnished the
   12              SUBJECT LOAN DEBT INFORMATION to
                   consumer reporting agencies.
   13
   14   11. Plaintiffs are informed and believe, and thereupon allege, that the Main
   15     Class consists of approximately 11,000 persons and the Restitution
   16
          Subclass consists of approximately 200 persons.
   17
   18   12.The identity of the members of the classes is ascertainable from
   19
          Defendant Midwest’s own business records or those of its agents.
   20
        13.The Plaintiffs and Class Members’ claims against Defendants involve
   21
   22     questions of law or fact common to the class that are substantially similar
   23
          and predominate over questions affecting individual Class Members in
   24
          that all Class Members had alleged payday loan debt that was reported by
   25
   26     Defendant Midwest to consumer reporting agencies and, in each instance,
   27
          Defendant reported an illegal and void debt, and in some cases the Class
   28
                                            5
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 6 of 16 Page ID #:306




    1      Members paid money to Midwest.
    2
        14.The claims of Plaintiffs are typical of the claims of the members of the
    3
    4      Classes.

    5   15. Plaintiffs can fairly and adequately represent the interests of the Classes.
    6
               FIRST CAUSE OF ACTION FOR VIOLATION OF THE
    7
    8      CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES
    9   ACT, CIVIL CODE § 1785 ET. SEQ., AGAINST ALL DEFENDANTS
   10
           (BROUGHT AS AN INDIVIDUAL ACTION AND AS A CLASS
   11
   12                                      ACTION)
   13   16.Plaintiffs incorporate in this cause of action the allegations contained in
   14
           paragraphs 1 through 15, inclusive.
   15
   16   17. VIP PDL Services, LLC, a/k/a VIP Loan Shop, SCS Processing, LLC, a/k/a
   17
           Everest Cash Advance, Action PDL Services, LLC, a/k/a Action Payday,
   18
           BD PDL Services, LLC, a/k/a Bottom Dollar Payday, Integrity PDL
   19
   20      Services, LLC, a/k/a Integrity Payday Loans, a/k/a IPL Today, My Quick
   21
           Funds      d/b/a   Sierra   Financial,   LLC,   and   Fast   EFunds    a/k/a
   22
           FastEfunds.com were payday loan companies operating between 2009
   23
   24      and 2014 from one of several overseas locations. Although the companies
   25
           had no licenses to make loans in California, as required by California law,
   26
   27
           and despite cease and desist orders issued by the State of California, they

   28
                                              6
                                   SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 7 of 16 Page ID #:307




    1     made tens of thousands of loans to California residents.
    2
        18.   All of the loans were illegal for a number of reasons, including inter
    3
    4     alia, because the lenders were not licensed and because they charged more

    5     in finance charges than permitted by California law. Under California law,
    6
          such loans are and were deemed void by operation of law and the lender
    7
    8     was deemed to have forfeited principal and interest.
    9   19.By 2014, it was well known and understood in the financial industry,
   10
          including in the collection industry, that these loans were illegal. All of
   11
   12     the lenders shut down operations by 2015.
   13   20.   Plaintiffs obtained loans from Bottom Dollar Payday and Everest Cash
   14
          Advance 2011 and 2012.
   15
   16   21.On a date unknown to Plaintiffs, the lenders assigned, transferred or sold
   17
          the debt to Defendant NCA, which subsequently transferred it to Debt
   18
          Management, which transferred it to Defendant Cooper. Defendant Mark
   19
   20     Gray is the owner and sole manager of Cooper and controls all of its
   21
          actions. In March 2017, Cooper and Mark Gray hired Defendant Midwest
   22
          to collect the debt, using whatever means were necessary including by
   23
   24     furnishing the debt information to the consumer reporting agencies.
   25
        22.   Knowing the debt was not enforceable in court and few if any
   26
   27
          borrowers would voluntarily pay such debt, Midwest decided to use the

   28
                                            7
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 8 of 16 Page ID #:308




    1     leverage of credit-reporting to compel borrowers to make payments on
    2
          the alleged debt.
    3
    4   23.   In any event, on May 13, 2018 with respect to Plaintiff Franklin, and

    5     on December 24, 2017 with respect to Plaintiffs Sampson and Munson,
    6
          Midwest furnished information to consumer credit reporting agencies,
    7
    8     including Equifax, Experian and TransUnion, stating that Plaintiffs owed
    9     money to the illegal lenders.
   10
        24.   Specifically, with respect to Plaintiff Franklin, Midwest furnished
   11
   12     information claiming she owed $308 to Bottom Dollar and $1,125 to
   13     Everest Cash Advance and that the accounts were in collections and past
   14
          due for years.
   15
   16   25.   After Franklin disputed these debts to TransUnion, the credit bureau
   17
          contacted Midwest, which verified that the debt information was accurate.
   18
          As a result, despite Plaintiffs’ dispute, TransUnion refused to remove the
   19
   20     debt information from her reports.       TransUnion indicated the debt
   21
          information would remain on her credit report through February 2019
   22
        26.   With respect to Plaintiff Sampson, on December 24, 2017, Midwest
   23
   24     furnished information claiming she owed $817 to Everest Cash Advance
   25
          and that the account was in collections and past due for years.
   26
   27
        27.   Shortly thereafter, Sampson received an alert from a credit monitoring

   28
                                            8
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 9 of 16 Page ID #:309




    1     service and discovered the new collections account. She called the phone
    2
          number associated with the collection agency and spoke to someone at
    3
    4     Midwest Recovery. The agent told her that if she paid $408, he would

    5     remove the debt from her credit report; otherwise it would remain. Under
    6
          duress, and in an effort to remove the damaging adverse information, she
    7
    8     paid the money. Shortly thereafter, the debt was removed from her credit
    9     reports.
   10
        28.   With respect to Plaintiff Munson, Midwest furnished information
   11
   12     claiming she owed $505 to Bottom Dollar and that the account was in
   13     collections and past due for years.
   14
        29.   Shortly thereafter, Munson became aware of the collections account.
   15
   16     She wrote a dispute letter to Midwest, but there was no response. She
   17
          then called Midwest and spoke to Rich Akerman there. He agreed to
   18
          remove the debt from her credit report if he would pay the $505. Under
   19
   20     duress, and in an effort to remove the damaging adverse information, she
   21
          paid the money. Shortly thereafter, the debt was removed from her credit
   22
          reports.
   23
   24   30.   However, as explained above, Plaintiffs owed no money to these
   25
          lenders because any loans made by the lenders to her were void, which
   26
   27
          fact Defendant Midwest knew or should have known.

   28
                                            9
                                 SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 10 of 16 Page ID #:310




    1   31.     Apart from the items reported by Midwest, Plaintiffs had good
    2
              creditworthiness, but any consumer would have been significantly
    3
    4         harmed by the addition of these “fresh collection” accounts to their credit

    5         reports.
    6
        32.      During the class period, Defendant Midwest engaged in similar
    7
    8         conduct with regard to the class members by furnishing false information
    9         to the consumer reporting agencies claiming that the class members owed
   10
              money to the subject lenders even though all of the loans were void.
   11
   12   33.     Defendant Midwest’s purpose for furnishing the false debt information
   13         to the consumer reporting agencies was to coerce Plaintiffs and the class
   14
              members to make payments on the illegal loans, which payments would
   15
   16         enrich Midwest.
   17
        34.     Plaintiffs are informed and believe, and thereupon allege, that some
   18
              200 class members, such as Sampson and Munson, made payments under
   19
   20         duress triggered by the illegal credit reporting practice. The amount paid
   21
              was approximately, $94,366. In the previous version of the complaint,
   22
              Plaintiff Franklin stated that once information was obtained through
   23
   24         discovery about the success of the efforts to coerce payments, she may
   25
              seek to amend the complaint to allege additional causes of action and to
   26
   27
              add additional plaintiffs. She does that now.

   28
                                               10
                                     SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 11 of 16 Page ID #:311




    1   35.   As a result of Defendant Midwest’s actions or inactions, one or more of
    2
           the consumer reporting agencies continued to falsely report the status of
    3
    4      Plaintiff and the Class Members’ until an unknown date.

    5   36.   When Defendant Midwest furnished information regarding the
    6
           particular debts to the reporting agencies, it knew or should have known
    7
    8      that the payday loan debt was illegal and void.
    9   37.   Accordingly, Defendant Midwest violated Civil Code § 1785.25 (a) each
   10
           time it furnished inaccurate or incomplete information about the
   11
   12      particular debt to a reporting agency.
   13   38.   Defendants Cooper/Gray are liable for the foreseeable torts of their
   14
           agent, Midwest, including the furnishing of inaccurate or incomplete
   15
   16      information about the payday loan debt.
   17
        39.   Each of Midwest’s violations was a willful violation in that it
   18
           intentionally and knowingly furnished inaccurate or incomplete
   19
   20      information to the consumer credit reporting agencies for the purpose of
   21
           extorting payment on the debts.
   22
        40.   Plaintiffs and the Class Members are consumers within the meaning of
   23
   24      section 1785.3 (b) of the California Consumer Credit Reporting Agencies
   25
           Act in that they are natural individuals.
   26
   27
        41.Plaintiffs and the Class Members suffered damages as a result of the

   28
                                             11
                                  SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 12 of 16 Page ID #:312




    1      violations of Civil Code § 1785.25 (a) as set forth above in that their credit
    2
           scores and credit ratings were adversely impacted by the false reporting
    3
    4      of the debt.

    5   42.   In addition, Plaintiffs suffered actual damages in the form of emotional
    6
           distress, pain and suffering, humiliation, injury to reputation, and
    7
    8      prelitigation attorney’s fees incurred trying to clear her credit.
    9   43.   Plaintiffs and each Class Member are entitled to recover actual
   10
           damages pursuant to Civil Code § 1785.31 (a) (2) (A) including court costs,
   11
   12      impairment of credit, loss of wages, attorney's fees and pain and suffering
   13      in an amount according to proof.
   14
        44.   Plaintiffs and each Class Member are entitled to recover punitive
   15
   16      damage pursuant to Civil Code § 1785.31 (a) (2) (B) in the amount of
   17
           $5,000 against Defendants.
   18
        45.   In addition, the Class as a whole is entitled to recover punitive damages
   19
   20      in an amount the court may allow. In determining the amount of award
   21
           in any class action, the court shall consider among relevant factors the
   22
           amount of any actual damages awarded, the frequency of the violations,
   23
   24      the resources of the violator and the number of persons adversely affected.
   25
        46.   Further, Plaintiffs and the Class Members are entitled to injunctive
   26
   27
           relief pursuant to Civil Code § 1785.31 (b). Defendant Midwest must

   28
                                             12
                                   SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 13 of 16 Page ID #:313




    1      update the information reported to the credit bureaus to delete all
    2
           references to the debt and must not report the payday loan debt in the
    3
    4      future.

    5          SECOND CAUSE OF ACTION FOR VIOLATION OF THE
    6
              CALIFORNIA CONSUMER UNFAIR COMPETITION LAW,
    7
    8          BUSINESS AND PROFESSIONS CODE § 17200 ET. SEQ.,
    9         AGAINST ALL DEFENDANTS (BROUGHT AS INDIVIDUAL
   10
                          ACTION AND AS A CLASS ACTION)
   11
   12   47.    Plaintiffs incorporate in this cause of action the allegations contained
   13      in paragraphs 1 through 46, inclusive.
   14
        48.    The Unfair Competition Law prohibits any person from engaging in
   15
   16      unfair competition as that term is defined in Business and Professions
   17
           Code § 17200, which includes any “unlawful, unfair or fraudulent business
   18
           act or practice,” “unfair, deceptive, untrue or misleading advertising,” and
   19
   20      any act prohibited by Chapter 1 (commencing with section 17500) of Part
   21
           3 of Division 7 of the Business and Professions Code.
   22
        49.    During the relevant time frame, Defendants violated Civil Code §
   23
   24      1788.13 (f) and 15 USC § 1692e(5) and (10) by threatening to report the
   25
           alleged debts to the consumer reporting agencies even though they were
   26
   27
           not reportable and Civil Code § 1785.25 (a) by reporting false and

   28
                                             13
                                   SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 14 of 16 Page ID #:314




    1      inaccurate information to the consumer reporting agencies as alleged
    2
           above and therefore engaged in unfair competition.
    3
    4   50.   In addition, Defendants conduct was “unfair” in that they extorted

    5      money by threatening to do acts which were not authorized by law.
    6
        51. As a proximate result of the violation of the UCL as set forth above,
    7
    8      Plaintiffs Sampson and Munson suffered injury in fact (damage to their
    9      creditworthiness) and sustained monetary loss (approximately $400-
   10
           $500) according to proof.
   11
   12   52.   Similarly, during the Class Period, each Member of the RESTITUTION
   13      SUBCLASS paid money to Defendants pursuant to the aforementioned
   14
           extortion.
   15
   16   53.   Pursuant to Business and Professions Code § 17203 and § 17204,
   17
           Plaintiffs are empowered to compel Defendants to restore to Plaintiffs and
   18
           the Class Members the money or property that Defendants acquired as a
   19
   20      result of any act which constitutes unfair competition.
   21
        54.   Further, Sampson and Munson and the Class Members are entitled to
   22
           injunctive relief under the UCL. Defendants continue to try to collect on
   23
   24      the invalid debts and even though they claim to have stopped reporting it
   25
           for now, they continue to threaten to do so in order to pressure Class
   26
   27
           Members to pay.

   28
                                            14
                                  SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 15 of 16 Page ID #:315




    1                         REQUEST FOR JURY TRIAL
    2
           WHEREFORE, Plaintiffs request trial by jury.
    3
                                  PRAYER FOR RELIEF
    4
    5      WHEREFORE, Plaintiffs pray for judgment on all causes of action against
    6
        Defendants as follows:
    7
        1. For an order certifying this matter as a class action;
    8
    9   2. For a declaration of the rights and liabilities of the parties including a
   10
           declaration that Defendants cannot furnish information to consumer
   11
           credit reporting agencies regarding the referenced payday loan debt;
   12
   13   3. For preliminary and permanent injunctive relief pursuant to Civil Code §
   14
           1785.31 (b) and Business and Professions Code § 17203 restraining and
   15
   16
           enjoining Defendants from threatening to report or reporting the debt

   17      information set forth above and requiring it to notify all consumer
   18
           reporting agencies to remove that debt information;
   19
   20   4. For actual damages on the first cause of action according to proof;

   21   5. For punitive or exemplary damages on the first cause of action;
   22
        6. For restitution on the second cause of action;
   23
   24   7. For interest on the sum of money awarded as damages or restitution;
   25   8. For reasonable attorney's fees pursuant to Civil Code § 1785.31 (d) and (f),
   26
           pursuant to the Private Attorney General doctrine in Code of Civil
   27
   28      Procedure § 1021.5, pursuant to the “common fund” doctrine, and
                                             15
                                  SECOND AMENDED COMPLAINT
Case 8:18-cv-02085-SB-DFM Document 43 Filed 07/05/19 Page 16 of 16 Page ID #:316




    1      pursuant to the “substantial benefit” doctrine.
    2
        9. For costs of suit incurred herein; and
    3
    4   10. For such other and further relief as the court may deem proper.

    5   DATED: July 3, 2019
    6
                         Respectfully submitted,
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            16
                                  SECOND AMENDED COMPLAINT
